Citation Nr: 0823150	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-22 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for alcoholism 
secondary to service-connected post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from August 1967 to 
August 1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Milwaukee, 
Wisconsin, VA Regional Office (RO).  


FINDINGS OF FACT

1.  At the RO hearing on January 3, 2007, prior to the 
promulgation of a decision in the appeal in regard to service 
connection for tinnitus, the appellant notified VA that a 
withdrawal of the appeal in regard to service connection for 
tinnitus is requested.  Transcript, at last page (2007).  

2.  The competent and probative evidence establishes that any 
alcoholism is not secondary to service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  Chronic alcoholism is not proximately due to or the 
result of service-connected disability.  38 C.F.R. § 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn the appeal in regard to service connection for 
tinnitus, and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal in 
regard to service connection for tinnitus and it is 
dismissed.

II.  Service Connection

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated in December 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Nevertheless, during the course of the 
appeal, 38 C.F.R. § 3.159(b) was revised to eliminate the 
requirement of requesting that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini, effective May 30, 2008).  Thus, any defect in 
notice as to this element is considered harmless.  Although 
the notification letter was not sent prior to the initial 
adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided in March 2007.  If there is VCAA 
deficiency, i.e., VCAA error, this error is presumed 
prejudicial to the claimant.  VA may rebut this presumption 
by establishing that the error was not prejudicial.  See 
Sanders v. Nicholson, 487 F. 3d 881 (2007); see also Simmons 
v. Nicholson, 487 F. 3d 892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the Court found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in January 2007.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Criteria & Analysis

Initially, the Board notes that the appellant as limited his 
appeal in regard to alcoholism to secondary service 
connection, and thus, the provisions of 38 U.S.C.A. § 1154(b) 
are not for application.  The Board notes that except as 
provided in 38 C.F.R. § 3.310(c), disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2007).  When aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in this 
case, in order to warrant service connection for any chronic 
alcoholism, the evidence must show that the appellant has 
chronic alcoholism related to the appellant's service-
connected PTSD.  

A determination as to whether any alcoholism is related to 
service-connected disability requires competent evidence.  
Importantly, the Board notes that the appellant is competent 
to report his symptoms.  As a layman, however, his opinion 
alone is not sufficient upon which to base a determination as 
to a relationship between service and current disability.  
More specifically, although he is competent to report that he 
has difficulties related to alcohol consumption and that such 
difficulties are either cause or aggravated by service-
connected PTSD, the Board finds that his opinion alone does 
not provide a sufficient basis upon which to make a 
determination as to whether any alcoholism is related to 
service.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record, 
to include the opinions to the contrary.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In his February 2006 notice of disagreement, the appellant 
stated that his battle with alcohol began during service in 
Vietnam, and that although he had completed an alcohol 
treatment rehabilitation program in 1988, he still battled 
with alcohol dependence on a daily basis.  In that regard, 
the Board notes that a July 2005 VA examination report notes 
that the appellant successfully completed an alcohol 
rehabilitation program in 1988, as well as an aftercare 
program, and the examiner added that there had been no 
mention of PTSD issues related to his drinking.  In addition, 
the appellant's report of having remained abstinent from 
alcohol, for the most part, was noted, and it was reported 
that while he had an occasional glass of beer or wine when 
dining out with his wife, he had not returned to problem 
drinking since his rehabilitation treatment.  Significantly, 
on VA examination in January 2007, the examiner stated that 
despite the appellant's ongoing problems with alcohol, the 
problems did not rise to the level of a diagnosable disorder 
of alcohol abuse or dependence.  Moreover, while a March 2007 
VA treatment record shows Axis I diagnoses of PTSD and 
alcohol abuse, rule out dependence, the record specifically 
notes not only that the appellant was not drinking anymore, 
but also that he had no urge to drink.  

The Board notes that while records, dated in July 2007, note 
an increase in PTSD symptoms had contributed to increased 
alcohol use, and the examiner entered Axis I diagnoses to 
include PTSD and alcohol dependence, the Board has accorded 
more probative value to the January 2007 VA examination 
report.  In that regard, the Board notes that the examiner 
stated that the appellant does not meet the criteria for 
alcohol abuse or dependence.  To the extent that the 
appellant has difficulties were alcohol consumption, the 
examiner concluded that the problems with alcohol were 
neither caused nor aggravated by his service-connected PTSD.  
Rather, the appellant continued to have problems with his use 
of alcohol versus sobriety.  The examiner specifically stated 
that it was less likely that the appellant's problems with 
alcohol had been caused by or aggravated by his service-
connected PTSD.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

The appeal in regard to service connection for tinnitus is 
dismissed.

Service connection for alcoholism secondary to service-
connected PTSD is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


